DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/23/2018, the claims filed on 10/12/2021, and the interview conducted on 1/14/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Lyle (reg. No. 71859) on 1/14/2021.

The application has been amended as follows: 




Please amend the claim set, filed on 10/12/2021, with the following amendments:

Claims

1. (Currently Amended) An information processing method for an information processing apparatus for recognizing actions in a video over a period of time, the information processing method comprising: 
inputting a plurality of frames in the video having captured a first action containing a plurality of second actions into a neural network; 
determining a weighted combination of a first plurality of feature responses associated with a sequence of the second actions over the period of time using a set of weights at a particular time instance in the period of time, the first plurality of feature responses being an output from the neural network based on the inputting of the plurality of frames; 
generating a second plurality of feature responses based on the weighted combination of the first plurality of feature responses and a weighted combination of temporal position values of each of the first plurality of feature responses; and 
recognizing the first action by using a the weighted combination of the first plurality of feature responses, the generated second plurality of feature responses and the temporal position values of each of the first plurality of feature responses associated with the sequence of the second actions, 
wherein the determining of the weighted combinations of the first plurality of feature responses and the generating of the second plurality of feature responses are performed by a plurality of relative-position network (RPN) layers in the neural network, each of the RPN layers determining one of the sequence of second actions occurring at the particular time instance.

5. (Canceled)

7. (Currently Amended) The information processing method according to claim [[5]] 1, wherein the weighted combination of temporal position values is used to determine an attenuation function.

9. (Currently Amended) An information apparatus configured for recognizing actions in a video over a period of time, the information processing apparatus comprising: one or more processors; and one or more memories storing executable instructions which, when executed by the one or more processors, cause the information processing apparatus to perform operations including: 
inputting a plurality of frames in the video having captured a first action containing a plurality of second actions into a neural network; 
determining a weighted combination of a first plurality of feature responses associated with a sequence of the second actions over the period of time using a set of weights at a particular time instance in the period of time, the first plurality of feature responses being an output from the neural network based on the inputting of the plurality of frames; 
generating a second plurality of feature responses based on the weighted combination of the first plurality of feature responses and a weighted combination of temporal position values of each of the first plurality of feature responses; and 
recognizing the first action by using a the weighted combination of the first plurality of feature responses, the generated second plurality of feature responses and the temporal position values of each of the first plurality of feature responses associated with the sequence of the second actions, 
wherein the determining of the weighted combinations of the first plurality of feature responses and the generating of the second plurality of feature responses are performed by a plurality of relative-position network (RPN) layers in the neural network, each of the RPN layers determining one of the sequence of second actions occurring at the particular time instance.

13. (Canceled)

15. (Currently Amended) The information processing apparatus according to claim [[13]] 9, wherein executing the executable instructions causes the information processing device to perform further operations including: determining an attenuation function using the weighted combination of temporal position values

17. (Currently Amended) A non-transitory computer readable storage medium storing a program to cause a computer to perform a method for an information processing apparatus for recognizing actions in a video over a period of time, the information processing method comprising: 
inputting a plurality of frames in the video having captured a first action containing a plurality of second actions into a neural network; 
determining a weighted combination of a first plurality of feature responses associated with a sequence of the second actions over the period of time using a set of weights at a particular time instance in the period of time, the first plurality of feature responses being an output from the neural network based on the inputting of the plurality of frames; 
generating a second plurality of feature responses based on the weighted combination of the first plurality of feature responses and a weighted combination of temporal position values of each of the first plurality of feature responses; and 
recognizing the first action by using a the weighted combination of the first plurality of feature responses, the generated second plurality of feature responses and the temporal position values of each of the first plurality of feature responses associated with the sequence of the second actions, 
wherein the determining of the weighted combinations of the first plurality of feature responses and the generating of the second plurality of feature responses are performed by a plurality of relative-position network (RPN) layers in the neural network, each of the RPN layers determining one of the sequence of second actions occurring at the particular time instance.


Reasons for Allowance

Claims 1, 6-9, and 14-17 in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 9, and 17

Performing action recognition using video information, weighted combinations of feature responses, and relative position network layers in a neural network, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Wang et al. (“Hierarchical Attention Network for Action recognition in Videos”) discloses action recognition in videos, but fails to disclose weighted combinations of feature responses and relative position layers in a neural network, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  Further, Liu (“3D-based Deep Convolutional Neural Network for action recognition with depth sequences”) discloses action recognition using convolutional neural networks, but fails to disclose weighted combinations of feature responses and relative position layers in a neural network, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 10/12/2021, have been fully considered, and in view of the Examiner’s Amendment above, the claims are no longer directed towards non-statutory subject matter.  Accordingly, the 35 USC § 101 rejection of the claims is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al., “3D-based Deep Convolutional Neural Network for action recognition with depth sequences”, 2016, Image and Vision Computing 55, pp. 93-100.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127